EXAMINER’S COMMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/681,932 filed on 11/13/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 13, and 19 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes that no claims invoke 35 SUC 112(f) paragraph.
The examiner considers the computer readable media in claims 19 and 20 as non-transitory computer readable medium based on description on page 24 of instant application specification.
Drawing
Drawings filed on 11/13/2019 is accepted by the examiner.
IDS
References cited in the IDS filed on 11/13/2019 is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 13, and 19, the prior art of record and further search does not explicitly teach the following limitation – “determining a degree of overlap between a first group of the user accounts granted a first one of the permissions and a second group of the user accounts granted a second one of the permissions; when the degree of overlap exceeds a designated threshold, creating a designated permission set that includes the first permission and the second permission, each of the user accounts in the first and second groups of user accounts being assigned to the designated permission set; and updating a permissions table in a database to grant the first permission and the second permission to each of the first and second groups of the user accounts” in claims 1, 13, and 19, in view of all other limitations of claims 1, 13, and 19, respectively.
Joe (US 2019/0190917 A1) discloses support user permissions to allow access to a cloud computing platform. A host system may host a cloud computing platform and may provide access to the cloud computing platform to a tenant system. The tenant system may then facilitate access to the cloud computing platform to users. The tenant system may maintain a list of authorized users separate from the host system. In an embodiment, if the tenant system requests support from the host system to fix a problem, the host system is able to generate access for support users to access the cloud computing platform to troubleshoot the problem. Even though the tenant system maintains a separate list of authorized users, the host system is able to generate support user permissions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE K SONG/Primary Examiner, Art Unit 2497